                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

WILLIAM BASKERVILLE,

                Petitioner,                            Civ. No. 13-5881 (PGS)

        v.

UNITED STATES OF AMERICA,                              MEMORANDUM AND ORDER

                Respondent.


        Petitioner is a federal prisoner proceeding with a motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C.   § 2255.   On November 15, 2018, this Court denied most

petitioner’s claims. However, this Court reserved judgment on petitioner’s claims that trial

counsel was ineffective for failing to investigate/call Hakeem Curry and Rakeem Baskerville as

witnesses at his trial along with petitioner’s claim that the government failed to provide him with

a copy of Roderick Boyd’s F.B.I. 302 report.’

        Counsel, Mr. Bruce L. Throckmorton, Esq., was then appointed to represent petitioner at

a yet to be scheduled evidentiary hearing on these remaining claims. Thereafter, respondent

submitted a request to bifurcate the upcoming evidentiary hearing. Respondent requests

bifurcating the evidentiary hearing such that this Court hear from petitioner’s trial counsel first

prior to hearing from Hakeem Curry and Rakeem Baskerville. According to respondent, this

would be perfectly proper because trial counsel’s testimony at the evidentiary hearing could

possibly be dispositive under the first prong of the Strickland v. Washington, 466 US. 668 (1984)




 Because this Court reserved judgment on petitioner’s ineffective assistance of counsel claim to
call/investigate Hakeem Curry and Rakeem Baskerville, this Court also reserved judgment on
petitioner’s cumulative ineffective assistance of counsel claim.
which would then eliminate the need to hear testimony from Hakeem Curry and Rakeem

Baskerville.

        This Court agrees and will grant respondent’s request to bifurcate the now scheduled July

15, 2019 evidentiary hearing. At that hearing, this Court will accept testimony from petitioner’s

trial counsel as well as petitioner regarding the remaining claims (which includes testimony

related to Boyd’s 302 report). Should the Court determine after that July 15, 2019 hearing that

Hakeem Curry and Rakeem Baskerville’s testimony is necessary to resolve the remaining claims,

this Court will so alert the parties in due course.

        Accordingly, IT IS this    (,   day of May, 2019,

        ORDERED that respondent’s request to bifurcate the July 15, 2019 evidentiary hearing is

granted such that this Court will accept testimony at that hearing from petitioner’s trial counsel

as well as petitioner regarding the remaining claims; and it is further

        ORDERED that should this Court determine that after the July 15, 2019 hearing that

Hakeem Curry and Rakeem Baskerville’s testimony is necessary to resolve the remaining claims,

this Court will so alert the parties in due course.




                                                              PETER G. SHERIDAN
                                                              United States District Judge




                                                      2
